RENDERED: SEPTEMBER 4, 2020; 10:00 A.M.
                        TO BE PUBLISHED

             Commonwealth of Kentucky
                       Court of Appeals

                          NO. 2019-CA-001615-ME


NATHANIEL PARISH                                               APPELLANT



                APPEAL FROM FAYETTE FAMILY COURT
v.               HONORABLE LIBBY G. MESSER, JUDGE
                     ACTION NO. 19-D-00504-001



KAITLYNN PATRICE PETTER AND
LEXINGTON-FAYETTE
URBAN COUNTY GOVERNMENT                                        APPELLEES



                                 OPINION
                                AFFIRMING

                               ** ** ** ** **

BEFORE: ACREE, COMBS, AND MAZE, JUDGES.

MAZE, JUDGE: Appellant Nathaniel Parish appeals the Fayette Family Court’s

order denying his motion to compel Appellee Lexington-Fayette Urban County

Government (“LFUCG”) to produce body camera video, and appeals the order
granting Appellee Kaitlynn Patrice Petter’s petition for an order of protection. For

the following reasons, we affirm.

                                 BACKGROUND

             This case stems from an interpersonal protective order (“IPO”)

entered on behalf of Ms. Petter. Both parties were members of a co-ed business

fraternity at the University of Kentucky at the time of the incident. Following the

fraternity’s annual banquet on April 19, 2019, Mr. Parish and Ms. Petter attended

an after-party at an apartment complex in Lexington, Kentucky. At the after-party,

Ms. Petter invited certain members of the fraternity, including Mr. Parish, to her

apartment, which was in the same complex as the after-party.

             At Ms. Petter’s apartment, she went in a room to retrieve some

playing cards. Mr. Parish followed her into the room, stood between her and the

door, and exposed himself to Ms. Petter while propositioning her for sex. Ms.

Petter ran from that room into another room and attempted to close the door, but

Mr. Parish was able to force himself into the room. A struggle ensued and Mr.

Parish sexually assaulted Ms. Petter until she could escape the room with the help

of friends who heard her screams. The Lexington Police Department (“LPD”)

responded to the scene. Based on the allegations, the police were equipped with

body-worn cameras to record their investigation. No arrest was made.




                                         -2-
                On April 22, 2019, Ms. Petter filed for an IPO against Mr. Parish.

The family court entered an emergency, or temporary, IPO (“TIPO”), and a

hearing was scheduled for May 1, 2019. Because of the family court’s schedule,

however, the hearing was continued for June 26, 2019.

                On May 8, 2019, Mr. Parish made an open records request (“ORR”),

pursuant to KRS1 61.870, et seq., to the LPD to obtain the incident report and body

camera video from the night of the incident. LPD is a division of the LFUCG,

which is the named party in this action. We will hereinafter refer to LPD as

LFUCG.

                On May 9, 2019, LFUCG responded and provided the public report

associated with the incident. However, citing KRS 61.878(1)(h), which exempts

records of ongoing law enforcement investigations from disclosure, LFUCG would

not provide the body camera video of their investigation at that time.2

                On May 13, 2019, Mr. Parish sent a notice to take the deposition of

the Records Custodian for the LFUCG on May 24, 2019 at 1:00 p.m. The notice

stated that records may be certified and provided in lieu of the deposition, pursuant




1
    Kentucky Revised Statutes.
2
 LFUCG also noted that Mr. Parish’s attorney failed to file an affidavit, pursuant to KRS
61.169(1)(d), to obtain the video.

                                              -3-
to KRE3 902 and CR4 45. According to the parties, Mr. Parish sent a subpoena

duces tecum to LFUCG requesting the body camera video with the notice.5

                On May 14, 2019, LFUCG responded to the subpoena via a letter to

Mr. Parish’s counsel. LFUCG stated that it was not a party to the action in which

the subpoena was issued, so it would treat the subpoena as an ORR and, absent a

court order, the requested video was subject to the exemptions of KRS 61.878.

                In response, Mr. Parish filed a motion for the family court to compel

LFUCG to produce the body camera video. LFUCG filed a response asking the

family court to deny Mr. Parish’s motion because Mr. Parish did not follow the

proper statutory procedure to challenge an ORR denial, and he used a subpoena to

circumvent the statutory requirements of the Open Records Act (“ORA”). On May

29, 2019, the family court held a hearing in which Mr. Parish and LFUCG argued

their respective positions on the production of the body camera video. Ms. Petter

took no position on the matter.

                On June 11, 2019, the family court entered an order denying Mr.

Parish’s motion to compel. The family court held the proper method in which to



3
    Kentucky Rules of Evidence.
4
    Kentucky Rules of Civil Procedure.
5
 No subpoena for the body camera video is contained within the appellate record, although none
of the parties disputes its existence. The appellate record only contains the notice to take the
deposition of the LFUCG Records Custodian.

                                              -4-
challenge the denial of an ORR is contained within the ORA and “not through this

unrelated civil action where LFUCG is not a party and lacks standing.”

              Thereafter, Ms. Petter’s petition for an IPO was heard on September

27, 2019.6 At the hearing, Ms. Petter testified regarding the incident and her need

for ongoing protection from Mr. Parish. Ms. Petter also called Aaron Mathias as a

witness who testified regarding the night of the incident and how he helped Ms.

Petter escape the assault. Both Ms. Petter and Mr. Mathias were cross-examined

by Mr. Parish’s attorney. On advice of counsel, Mr. Parish did not testify due to

the ongoing criminal investigation of the allegations. Mr. Parish did not call any

witnesses. After hearing closing arguments, the family court granted the IPO and

found that an act of sexual assault occurred and was likely to occur again. This

appeal followed.

                                        ANALYSIS

              As an initial matter, we disagree with the family court that an ORR

was the only means for Mr. Parish to obtain the body camera video. LFUCG is a

public agency subject to the ORA, which provides for the “free and open

examination of public records[.]” KRS 61.871. LFUCG declined to produce the

body camera video under the “law enforcement exception,” which excludes from


6
 The June 26, 2019 hearing date was continued, without objection, to September 27, 2019,
because potential student witnesses had left UK for summer break and were unable to attend the
June date.

                                              -5-
disclosure: “[r]ecords of law enforcement agencies . . . that were compiled in the

process of detecting and investigating statutory . . . violations if the disclosure of

the information would harm the agency . . . by premature release of information to

be used in a prospective law enforcement action[.]” KRS 61.878(1)(h). When an

agency, such as LFUCG, denies an ORR, the requester has two ways to challenge

the denial. He may ask the Attorney General to review the matter. KRS

61.880(2)(a). Or, he may file an original action in the circuit court seeking

injunctive and/or other appropriate relief. KRS 61.882. The agency then bears the

burden of proving that its decision to withhold the record(s) was justified under the

ORA. City of Fort Thomas v. Cincinnati Enquirer, 406 S.W.3d 842, 848 (Ky.

2013).

             But rather than pursuing any of these remedies under the ORA, Mr.

Parish served a notice to take deposition and subpoena on LFUCG. This sequence

may be what confused the family court and led to its error. An IPO proceeding,

like a domestic violence proceeding, is a civil action. See Wolfe v. Wolfe, 393
S.W.3d 42, 44-45 (Ky. App. 2013); see also KRS 456.010, et seq. Civil cases,

including IPO proceedings, are governed by the Rules of Civil Procedure. CR

1(2); Wolfe, supra. For discovery in civil cases, CR 26 allows parties to obtain

discovery regarding any matter that is relevant and not privileged. And, pursuant

to CR 45, a subpoena is one method to obtain testimony and/or produce documents


                                          -6-
or tangible items from a nonparty, like LFUCG. See Metropolitan Property &

Cas. Ins. Co. v. Overstreet, 103 S.W.3d 31, 45 (Ky. 2003) (nonparty witness can

be required by subpoena duces tecum to produce documents).

               Contrary to the family court’s conclusion, the processes under the

ORA and the Civil Rules are not mutually exclusive. Furthermore, we find no

authority suggesting that the election of one remedy would necessary exclude

resort to the other.7 Simply because Mr. Parish attempted to obtain the body

camera video through an ORR before serving the notice to take deposition and

subpoena does not mean he had to challenge the denial of his ORR before seeking

discovery of the video in his civil case.8




7
  In Kentucky Lottery Corporation v. Stewart, 41 S.W.3d 860 (Ky. App. 2001), counsel for a
party to an unemployment proceeding sought to obtain documents from a state agency through
the discovery process in related civil litigation. The Supreme Court held that the ORA was the
exclusive remedy because administrative proceedings are not subject to the Rules of Civil
Procedure. “Any other interpretation would allow a nonparty . . . to obtain records not
exempted, while a party before an administrative agency could not obtain these same
nonexempted records because administrative agencies are generally not subject to pretrial
discovery.” Id. at 863 (citation omitted). By contrast, the IPO proceeding in this case is clearly
subject to discovery under the Civil Rules. Hence, an ORR is not the exclusive remedy to obtain
the records in this case.
8
  To be clear, whether LFUCG’s denial of Mr. Parish’s ORR for the body camera video was
appropriate is not before this Court. Indeed, Mr. Parish does not even dispute that the video is
exempt from public disclosure. But, as discussed above, a public agency’s response to a
subpoena should be independent and separate from its response to an ORR. The reason for
objecting to a subpoena should be based on the rules of discovery and not based on the ORA.
Consequently, records exempt from disclosure through the ORA may still be discoverable in a
civil case. Stewart, 41 S.W.3d at 863. The discovery of such records is just limited by “the
Rules of Civil Procedure governing pretrial discovery[.]” KRS 61.878(1).



                                               -7-
              We hold that a party to litigation may seek public records from a

nonparty public agency through discovery requests, including a notice to take

deposition and subpoena. If the nonparty public agency objects, then the trial court

must determine whether the records are discoverable or not in that case. This

evaluation is independent of whether the party seeking to compel discovery is also

a requester of public records under the ORA.9

              LFUCG further complains that it cannot fully defend its rights when

served with a subpoena because it is not a party to the action and, therefore, lacks

standing to make legal arguments in support of its position. We disagree. When a

nonparty is served with a notice to take deposition and subpoena, the nonparty may

file a motion to quash in that court action even though it is not a party. See Allstate

Prop. & Cas. Ins. Co. v. Kleinfeld, 568 S.W.3d 327, 333 (Ky. 2019). In this case,

Mr. Parish brought a motion to compel the body camera video instead of waiting

for LFUCG to file a motion to quash the subpoena or a motion for a protective



9
  The Court must also question if LFUCG’s decision to treat a civil subpoena as an ORR is
common practice for LFUCG and if this decision may have contributed to the trial court’s error.
As stated, in response to Mr. Parish’s notice to take deposition and subpoena, LFUCG sent a
letter stating it was “elect(ing) to treat the subpoena as an open records request.” Then, LFUCG
cited the “law enforcement exemption” of KRS 61.878(1)(h) as the reason for not complying
with the subpoena. In that letter, LFUCG cited no authority or basis for treating Mr. Parish’s
subpoena as an ORR. Additionally, in its response to Mr. Parish’s motion to compel, LFUCG
stated that this issue “has been heard several times in other divisions of the Fayette Circuit
Court” and, for support, cited a case in which another circuit court division denied a party’s
motion to compel body camera video. LFUCG’s attorney cited this same information during the
May 29, 2019 hearing on the motion to compel.



                                              -8-
order. Either way, LFUCG had a right to argue its position. And, if the family

court had granted Mr. Parish’s motion to compel, LFUCG would have enjoyed the

right to immediately appeal that ruling. LFUCG could and did fully defend its

rights in the family court and now in this Court. The subpoena process does not

frustrate the rights of LFUCG as a public agency.

              We next turn to LFUCG’s argument that Mr. Parish circumvented the

statutes that specifically govern access to “body-worn camera recordings,” like the

video in this case. LFUCG is referring to KRS 61.168 and KRS 61.169, which

were enacted in 2018. Under these statutes, LFUCG claims Mr. Parish’s attorney

should have submitted an affidavit to obtain the video.

              Pursuant to these statutes, conceivably, Mr. Parish could have viewed

the video and his attorney could have obtained a copy of the video if she executed

an affidavit.10 As stated, however, Mr. Parish is a party in a civil case and is not

bound to obtain discovery through the ORA, even though he is seeking a video

which is subject to the ORA. Even under the body camera video statutes, the

processes provided under the ORA do not supplant discovery under the Rules of

Civil Procedure where body camera video is sought.




10
  KRS 61.168 and KRS 61.169 provide many requirements and exceptions to the disclosure of
body camera video, so the Court cannot assume Mr. Parish would have been able to view the
video or his attorney would have been able to obtain a copy of the video.

                                           -9-
             LFUCG also makes a policy argument that Mr. Parish must follow the

ORA to obtain the body camera video because, otherwise, a subpoena could be

used to gain sensitive information that is normally exempt under the ORA.

However, the Rules of Civil Procedure also provide safeguards to protect the

disclosure of sensitive information. For instance, pursuant to CR 26.03(1), “[u]pon

motion by a party or by the person from whom discovery is sought, and for good

cause shown,” the family court “may make any order which justice requires to

protect a party or person from annoyance, embarrassment, oppression, or undue

burden or expense[.]” (Emphasis added.) LFUCG could have used CR 26.03(1) to

seek a protective order, which could have asked the family court not to disclose the

video (CR 26.03(1)(a)), to limit how and to whom the video was produced (CR

26.03(1)(b) and (c)), or to seal the discovery after production (CR 26.03(1)(f)).

Under the Rules of Civil Procedure, the video could still be protected from public

disclosure. See Courier-Journal, Inc. v. McDonald-Burkman, 298 S.W.3d 846,

848-49 (Ky. 2009) (holding a court must balance its own inherent right to control

access to public records produced in discovery with the public’s right of access,

and this balancing is left to the discretion of the court).

             In sum, the family court erred in ruling that the ORA “exemptions

would become meaningless if any person could usurp them through the power of

subpoena.” Mr. Parish is not “any person.” He is a party to a civil action who may


                                          -10-
use the Rules of Civil Procedure to seek discovery from a party or nonparty, like

LFUCG. Therefore, we conclude that the family court erred in failing to evaluate

the motion pursuant to the Rules of Civil Procedure.

             Nevertheless, we find this error to be harmless considering the

evidence supporting entry of the IPO. Under CR 61.01,

             No error in either the admission or the exclusion of
             evidence and no error or defect in any ruling or order or
             in anything done or omitted by the court or by any of the
             parties is ground for granting a new trial or for setting
             aside a verdict or for vacating, modifying, or otherwise
             disturbing a judgment or order, unless refusal to take
             such action appears to the court inconsistent with
             substantial justice. The court at every stage of the
             proceeding must disregard any error or defect in the
             proceeding which does not affect the substantial rights of
             the parties.

An error is not prejudicial and a judgment should not be set aside “if upon

consideration of the whole case it does not appear that there is a substantial

possibility that the result would have been any different[.]” Rankin v.

Commonwealth, 265 S.W.3d 227, 233 (Ky. App. 2007) (citation omitted); see also

McFall v. Peace, Inc., 15 S.W.3d 724, 726 (Ky. 2000).

             A court may enter an IPO if, following the hearing, the court “finds by

a preponderance of the evidence that dating violence and abuse, sexual assault, or

stalking has occurred and may again occur[.]” KRS 456.060(1). While the family

court’s order denying Mr. Parish’s motion to compel was based on an erroneous


                                         -11-
presumption that the ORA controlled, Mr. Parish has not made any specific

allegation of how the nondisclosure of the video affected his substantial rights.

             Mr. Parish claims that, because he was unable to view the body

camera video, he did not have a full evidentiary hearing at the IPO proceeding. He

claims the family court’s decision violated his due process rights and requires a

reversal of the IPO against him. With respect to the hearing requirement, we have

held that “[d]ue process requires, at the minimum, that each party be given a

meaningful opportunity to be heard.” Wright v. Wright, 181 S.W.3d 49, 53 (Ky.

App. 2005) (citation omitted). A party has a meaningful opportunity to be heard

where the family court allows each party to present evidence and give sworn

testimony before making its decision. Id.

             Under this standard, we cannot conclude that the family court’s

decision to enter an IPO was clearly erroneous or an abuse of discretion. While the

family court’s order denying Mr. Parish’s motion to compel was based on an

erroneous presumption that the ORA controlled, Mr. Parish has not made any

specific allegation of how the nondisclosure of the video affected his substantial

rights. He was given a meaningful opportunity to be heard and had a full

evidentiary hearing. Both Mr. Parish and Ms. Petter were represented by counsel.

Ms. Petter gave sworn testimony before the family court and presented Mr.

Mathias as a witness. Both were subject to cross-examination by Mr. Parish’s


                                        -12-
counsel. Mr. Parish was given an opportunity to testify but declined. Even

assuming that the body camera video was subject to discovery under the Civil

Rules, we cannot find a substantial possibility that the result of the IPO hearing

would have been any different. Therefore, any error in this regard was clearly

harmless.

                                  CONCLUSION

             For the foregoing reasons, we affirm the order of the Fayette Family

Court granting Ms. Petter’s petition for an interpersonal protective order.

             ALL CONCUR.



BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE KAITLYNN
                                           PATRICE PETTER:
Sarah E. Clay
Louisville, Kentucky                       Hunter Hickman
                                           Lexington, Kentucky

                                           BRIEF FOR APPELLEE
                                           LEXINGTON-FAYETTE URBAN
                                           COUNTY GOVERNMENT:

                                           Michael Sanner
                                           Brittany Griffin Smith
                                           Lexington, Kentucky




                                         -13-